Exhibit 10.8 From: Tang, Cathy Sent: Tuesday, August 30, 2011 11:44 PM To: Bart Craig Subject: Re: EXTENSION OF THE KFCC/MORGAN's PRE-NEGOTIATION "REMODEL MODEL AGREEMENT" DATE FROM AUGUST 31, 2, 2011 Hi Bart, This confirms KFCC's agreement to the extension of the August 31, 2011 date stated in the Prenegotiation Agreement as set forth in your email below. Best regards, Cathy On Aug 30, 2011, at 4:55 PM, "Bart Craig"wrote: Hi CATHY: Following up on our Conference Call yesterday with the KFCC & MORGAN’s FOODS, INC. (“MFI”) Principals, I’m addressing this email to you to confirm our agreement in the Conference Call that both KFCC & MFI mutually agree to extend the “August 31, 2011” date for a “Remodel Agreement” (and for the other purposes specified in the parties’ MAY 19, 2011 PRE-NEGOTIATION AGREEMENT Article VI) until “September 30, 2011”. Henceforth, any place in the MAY 19, 2011 PRE-NEGOTIATION AGREEMENT where a task is to be accomplished by AUGUST 31, 2011, that task shall now be accomplished by SEPTEMBER 30, 2011. All other provisions of the KFCC/MFI MAY 19, 2011 PRE-NEGOTIATION AGREEMENT shall remain unchanged. Please feel free to confirm KFCC’s agreement to the date substitution in a responsive email to me. Kindest Regards, BART BARTON J. CRAIG
